DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2009/0169219 to Nakano.
Regarding claims 1, 15, Nakano teaches an electro-optical circuit with an optical transmission path, the circuit comprising: an electro-optical assembly having an optical transmitter element (laser diodes 47) and/or an optical receiver element (photodiodes 67) mounted on a mounting surface of a carrier component (module mounts 192a or 192b); a circuit carrier (base plate 130) with a mounting side (facing up as illustrated in Fig. 4) and an embedded optical waveguide (optical waveguides 34) exposed with an end face in a cutout in the mounting side (ends of the optical waveguides facing and being dispose in recesses 32a or 32b); and an optical interface between the electro-optical assembly and the optical waveguide (laser diodes 47 positioned to enable light to enter the corresponding optical 
Regarding claims 2, 3, 16, Nakano further teaches contact surface of connection terminals 194a/b and 196a/b for the two carrier components 192a/b, respectively, and electrically connected to power supply wirings 36a/b and terminals 14a/6 on the mounting side.
Regarding claim 4, the contact surfaces are distributed symmetrically about a horizontal axis as seen in Fig. 3.
Regarding claims 5, 6, Nakano further teaches additional contact surfaces 14a electrically connected to signal pins 12a of an LSI package 10a and not electrically connected to the EO assembly, arranged symmetrically on opposite sides of the base plate 30.
Regarding claim 7, Nakano further teaches multiple laser diodes 47 and photo diodes 67 as illustrated in Fig. 3.
Regarding claim 14, Nakano further teaches focusing lenses may be provided. [0063]
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano.
Regarding claims 8-10, Nakano teaches the EO circuit as stated above comprising the laser diodes (optical transmitters) and the photo diodes (detectors) but does not specify the size and/or shape of the waveguide.  However, the recited limitations merely describe a glass optical fiber used for transmitting optical signals and Official notice is taken that such a modification is within the knowledge of a person of ordinary skill in the art and requires only routine experimentation to determine the size of the optical fibers appropriate for use with Nakano’s invention based on the mode(s) and the bandwidth requirement of specific applications.
Regarding claim 13, Nakano further teaches an interposer 49 may be used for heat conduction purposes and it would have been obvious to one having ordinary skill in the art to add the interposer (spacer) to the laser diodes in order to prevent a significant temperature rise of the laser diodes.
11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. as applied to claim 1 above, and further in view of U.S. PGPub 2005/0023434 to Yacoubian.  Nakano teaches the EO circuit as stated above comprising the laser diodes (optical transmitters) and the photo diodes (detectors) but does not specify a frequency of the optical signals between 1kHz and 1MHz.  Yacoubian also teaches an electro-optic sensor comprising a laser 148, an optical waveguide interferometer 104, a photo-detector 106, wherein the interferometer mixes an acoustic signal evoked by a pulsed laser with the modulation signal to down-convert the acoustic signal to lower frequencies (kHz-MHz) and is detected by a lower-frequency photo-detector 106, enable usage of detectors that are less noisy and have higher gain.  It thus would have been obvious to one having ordinary skill in the art to modify Nakano’s invention by detecting the optical signals at the low frequencies described by Yacoubian, for the same advantage stated.
Claims 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. as applied to claims 1, 17, above, and further in view of U.S. PGPub 2005/0089262 to Jenkins et al.  Nakano teaches the EO circuit as stated above comprising the laser diodes (optical transmitters) and the photo diodes (detectors) but does not specify a positioning tolerance in relation to the size of the waveguide.  Jenkins teaches an optical circuit comprising a silicon substrate 2, a glass/silica optical fiber cable 10 disposed in the substrate, a laser diode 8 mounted on the silicon substrate.  Jenkins further discusses the relationship between the size of the waveguide and alignment tolerances to ensure that efficient fundamental mode propagation is achieved: “Lower attenuation coefficients can be obtained by making the guide cross-section (width) large enough because the attenuation coefficient is inversely related to waveguide width. Making the waveguide width larger also eases lateral alignment tolerances, but it can be seen to tighten angular alignment tolerances.” It would have been obvious to one having ordinary skill in the art to perform routine experimentation to determine the positioning tolerance between the laser diodes and/or photodiodes and the waveguide in the substrate in Nakano’s invention for the same . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 6718079 teaches an integrated electrooptic circuit in a recess.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/Primary Examiner, Art Unit 2883